Land, J.
The opponent claims as owner, curtain real improvements situate on Montegut street in this city, and also a slave seized by the Sheriff under an execution issued on a judgment obtained by the plaintiff against the defendant. The plaintiff in his answer to the third opposition, admits the seizure of the improvements, and the slave under his execution, hut avers that the slave claimed is hold by the opponent, under a fraudulent or simulated sale made by the defendant in execution, for the purpose of defeating tho just pursuit of the creditors.
In order to establish the alleged fraud and simulation in the sale of the slave, the plaintiff propounded interrogatories on facts and articles to the opponent. These interrogatories were answered, and tho fraud and simulation were not only positively denied, but the reality of tho sale, and the good faith of the opponent, were established by the testimony thus elicited by the plaintiff in execution.
In the proceedings in tho lower court, a now trial was granted in the case, and on the second trial, the plaintiff reserved a hill of exceptions to the ruling of the Judge, admitting in evidence the answers of the opponent to the interrogatories on facts and articles. On tho second as well as the first trial, judgment was rendered in favor of the opponent, and the plaintiff on his appeal, insists that his bill of exceptions was well taken to the admissibility of the answer in evidence oil tho second trial of the case.
Tho bill of exceptions was not well taken. The answers were evidence which either party had the right to offer on the first trial of the cause; and evidence admissible on tho first, is also admissible on the second or any subsequent trial between the same parties in the same case.
The plaintiff introduced testimony for the pingoso of impeaching the opponent’s answers; but we concur with the District Judge in the opinion that the answers are not disproved by tho testimony adduced for that purpose.
In respect to the improvements seized under the execution, tlie ovi-, den.ee shows that they were made under a contract with the opponent, and that she had paid a part of tlic price, and was indebted for the balance remaining unpaid at the time of the trial of her opposition in tho lower court.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.